      Case 1:11-cv-05845-LTS-JCF Document 361 Filed 10/29/20 Page 1 of 1

OFFICE OF THE MONITOR
NUNEZ, ET AL. V. CITY OF NEW YORK, ET AL.                                                          Steve J. Martin
                                                                                                           Monitor

                                                                                               Anna E. Friedberg
                                                                                                  Deputy Monitor

                                                                                    135 West 41st Street, 5th Floor
                                                                                              New York, NY 10036
                                                                      +1 646 895 6567 | afriedberg@tillidgroup.com



                                                                                       October 29, 2020


VIA ECF
The Honorable Laura T. Swain
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10006

Re: Nunez, et al. v. City of New York, et al., 11-cv-5845 (LTS) (JCF)

Dear Judge Swain,

       We write with a joint request regarding the November 2, 2020 telephonic conference

(dkt. 358). The Parties and the Monitoring Team jointly request that the settlement conference is

off the record in order to facilitate the efforts to reach an agreement. Further, the Parties and the

Monitoring Team request that the submissions provided to the Court in advance of the settlement

conference may be submitted confidentially as they relate to ongoing and active settlement

negotiations.




                                             Sincerely,

                                               s/ Anna E. Friedberg
                                               Steve J. Martin, Monitor
                                               Anna E. Friedberg, Deputy Monitor
                                               Christina B. Vanderveer, Associate Deputy Monitor
